COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00320-CR


CURTIS LEE SHEPPARD, JR.                                           APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      On July 18, 2012, Curtis Lee Sheppard, Jr. filed a notice of appeal from a

postconviction order denying injunctive relief.   On July 27, 2012, this court

advised Sheppard that it was concerned it lacked jurisdiction over this appeal

and invited Sheppard or any party desiring to continue the appeal to file a

response showing grounds for continuing the appeal by August 6, 2012.

Sheppard has filed a letter in response but it pertains to another appeal that
      1
      See Tex. R. App. P. 47.4.
Sheppard has pending from another trial court case; it shows no grounds for

continuing this appeal.    Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f). See McKown v. State, 915
S.W.2d 160, 161 (Tex. App. ––Fort Worth 1996, no pet.).



                                                 PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 20, 2012




                                       2